Exhibit 10.1

EXPRESS SCRIPTS, INC.
EMPLOYEE STOCK PURCHASE PLAN
(As amended and restated Effective for the Offering Period Commencing January 1,
2006)


1.         Purpose.  The purpose of the Plan is to provide employees of the
Company and its Designated Subsidiaries with an opportunity to purchase Common
Stock of the Company through accumulated payroll deductions. It is the intention
of the Company to have the Plan qualify as an “Employee Stock Purchase Plan”
under Section 423 of the Internal Revenue Code of 1986, as amended. The
provisions of the Plan shall, accordingly, be construed so as to extend and
limit participation in a manner consistent with the requirement of that section
of the Code.


2.         Definitions.


a)      “Board” shall mean the Board of Directors of the Company.


b)      “Code” shall mean the Internal Revenue Code of 1986, as amended.


c)      “Common Stock” shall mean the Class A Common Stock, par value $0.01, of
the Company.


d)      “Company” shall mean Express Scripts, Inc., a Delaware corporation, and,
unless the context requires otherwise, any Designated Subsidiary.


e)      “Compensation” shall mean all regular straight time gross earnings and
commissions, exclusive of payments for overtime, shift premium, incentive
payments, bonuses and other compensation, and without reduction for
contributions to any 401(k) plan sponsored by the Company.


f)      “Contributions” shall mean all amounts credited to the account of a
participant pursuant to the Plan.
 
g)      “Designated Subsidiary” shall mean any Subsidiary which has been
designated by the Board from time to time in its sole discretion as eligible to
participate in the Plan.
 
h)      “Employee” shall mean any person who is an employee of the Company for
tax purposes whose customary employment with the Company is at least twenty (20)
hours per week and more than five (5) months in a calendar year. For purposes of
the Plan, the employment relationship shall be treated as continuing intact
while the individual is on short term disability or other leave of absence
approved by the Company. Where the period of leave exceeds 90 days and the
individual’s right to reemployment is not guaranteed either by statute or by
contract, the employment relationship shall be deemed to have terminated on the
91st day of such leave.
 
i)      “Enrollment Date” shall mean the first business day of each
Participation Period.


j)      “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.


k)      “Offering Date” shall mean the first business day of each Offering
Period of the Plan.


l)       “Offering Period” shall mean a period of one (1) month commencing on
the first day of each calendar month except as otherwise indicated by the
Company.


m)    “Participation Period” shall mean a period of three (3) months commencing
on January 1, April 1, July 1 and September 1 of each year except as otherwise
indicated by the Company.


n)     “Plan” shall mean this Employee Stock Purchase Plan.
 
o)      “Purchase Date” shall mean the last day of each Offering Period of the
Plan.
 
p)      “Subsidiary” shall mean a corporation, domestic or foreign, which not
less than 50% of the voting shares are held by the Company or a Subsidiary,
whether or not such corporation now exists or is hereafter organized or acquired
by the Company or a Subsidiary.


3.         Eligibility.
 
 a)    Any person who is an Employee of the Company as of the first Offering
Date of a given Participation Period, who has continuously been an Employee for
at least thirty-one (31) days, and who is not a “senior executive” of the
Company, as such term may be defined from time to time by the Board (or any
committee administering the Plan in accordance with Section 13 hereof), shall be
eligible to participate in Offering Periods of such Participation Period under
the Plan, subject to the requirements of Section 5(a) and the limitations
imposed by Section 423(b) of the Code.

 b)    Any provisions of the Plan to the contrary notwithstanding, no Employee
shall be granted an option under the Plan (i) if, immediately after the grant,
such Employee (or any other person whose stock would be attributed to such an
Employee pursuant to Section 424(d) of the Code) would own stock and/or hold
outstanding options to purchase stock possessing five percent (5%) or more of
the total combined voting power or value of all classes of stock of the Company
or of any Subsidiary, or (ii) if such option would permit his or her rights to
purchase stock under all employee stock purchase plans (described in Section 423
of the Code) of the Company and its Subsidiaries to accrue at a rate which
exceeds twenty-five thousand dollars ($25,000) of fair market value of such
stock (determined at the time such option is granted) for each calendar year in
which such option is outstanding at any time.
 
4.         Offering Periods.  The Plan shall be implemented by a series of
Offering Periods, each with a duration of one (1) month, with new Offering
Periods commencing on the first day of each calendar month (or at such other
time or times as may be determined by the Board of Directors).  The Plan shall
continue until terminated in accordance with Section 19 hereof.  The Board shall
have the power to change the duration and/or the frequency of the Offering
Period with respect to future offerings without stockholder approval if such
change is announced at least fifteen (15) days prior to the scheduled beginning
of the first Offering Period to be affected.
 
    The Offering Periods shall be grouped in to three (3) month Participation
Periods commencing on or about January 1, April 1, July 1 and September 1 of
each year (or at such other time or times as may be determined by the Board of
Directors).  Employees shall be allowed to make elections with respect to their
participation in the Plan with respect to each Participation Period (subject to
Section 5 and the other terms hereof).


5.         Participation.


a)        An eligible Employee may become a participant in the Plan by
completing a subscription agreement (in such form and manner as may be approved
by the Board or the committee administering the Plan) authorizing payroll
deductions and filing it with the Company’s payroll office at least five (5)
business days prior to the applicable Enrollment Date.  A subscription agreement
in effect for a participant for a particular Participation Period will continue
in effect for subsequent Participation Periods if the participant remains an
eligible Employee and has not withdrawn the subscription agreement pursuant to
Section 10.


b)        Payroll deductions shall commence on the first payroll following the
Enrollment Date and shall end on the last payroll paid in the Participation
Period to which the subscription agreement is applicable, unless sooner
terminated by the participant as provided in Section 10 hereof.


c)        By enrolling in the Plan, each participant will be deemed to have
authorized the establishment of a brokerage account in his or her name at a
securities brokerage firm, which firm shall serve as custodial agent for the
purpose of holding shares purchased under the Plan.  The account will be
governed by, and subject to, the terms and conditions of a written agreement
with the firm approved by the Board or the committee administering the Plan,
which agreement shall, among other things, reflect the restrictions contained in
Section 21(c) and Section 21(d).


d)        Subject to the limitations of Section 3 hereof and Section 423(b)(8)
of the Code, all cash dividends, if any, paid with respect to shares of Common
Stock purchased under the Plan and held in a participant’s account established
under Section 5(c) shall be automatically invested in shares of Common Stock
purchased at One Hundred Percent (100%) of fair market value (as determined
under Section 7(b)) on the next Purchase Date.  All non-cash distributions on
Common Stock purchased under the Plan and held in a participant’s account
established under Section 5(c) shall be paid to the participant as soon as
practical.


6.         Method of Payment of Contributions.


a)        The participant shall elect to have payroll deductions made each pay
period during the Participation Period in an amount not less than one percent
(1%) and not more than ten percent (10%), in whole number percentage increments,
of such participant’s Compensation in each pay period.  All payroll deductions
made by a participant shall be credited to his or her account under the Plan. A
participant may not make any additional payments into such account.  Except as
otherwise provided in this Section 6(a), all Employees granted options under the
Plan shall have the same rights and privileges.


b)        A participant may increase or decrease his or her payroll deductions
by filing a new subscription agreement at any time during a Participation
Period.  The change may not become effective sooner than the next pay period
after filing of the subscription agreement.  The Board or the committee
administering the Plan, at its discretion, may limit the number of participation
rate changes during any Participation Period or Offering Period and may, in its
discretion, require up to five (5) business days prior written notice.


c)        A participant may discontinue his or her participation in the Plan as
provided in Section 10 hereof.


d)        Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 6(a) hereof, a participant’s payroll
deductions may be decreased to zero percent (0%) at any time during the
Participation Period.  Payroll deductions shall recommence at the rate provided
in such participant’s subscription agreement at the beginning of the first
Offering Period which is scheduled to end in the following calendar year, unless
terminated by the participant as provided in Section 10 hereof.


e)        At the time of each exercise of a participant’s option, and at the
time any Common Stock issued under the Plan to a participant is disposed of, the
participant must adequately provide for the Company’s federal, state or other
tax withholding obligations, if any, that arise upon the exercise of the option
or the disposition of the Common Stock.  At any time, the Company may, but will
not be obligated to, withhold from the participant’s compensation the amount
necessary for the Company to meet applicable withholding obligations, including
but not limited to, any withholding required to make available to the Company
any tax deductions or benefits attributable to the sale or early disposition of
Common Stock by the participant.


7.         Grant of Option.


a)        On the Offering Date of each Offering Period, each eligible Employee
participating in such Offering Period shall automatically be deemed to have been
granted an option to purchase on the Purchase Date a number of shares of the
Company’s Common Stock determined by dividing such Employee’s Contributions
accumulated prior to such Purchase Date and retained in the participant’s
account as of the Purchase Date by ninety-five percent (95%) of the fair market
value of the Company’s Common Stock on the Purchase Date; provided, however,
that in no event shall an Employee be permitted to purchase during each Offering
Period more than 333 shares (subject to any adjustment pursuant to Section 18)
and provided further that such purchase shall be subject to the limitations set
forth in Section 3(b).  The fair market value of the Company’s Common Stock
shall be determined as provided in Section 7(b).


b)        The fair market value of the Company’s Common Stock on a given date
shall be equal to the closing sales price of Common Stock on the date preceding
the date of determination (or, in the event that the Common Stock is not traded
on such date, on the immediately preceding trading date on which there was a
closing sales price), as reported by The Nasdaq National Market or, in the event
the Common Stock is listed on a stock exchange, the fair market value per share
shall be the closing sales price on such exchange on the date preceding the date
of determination (or, in the event that the Common Stock is not traded on such
date, on the immediately preceding trading date), as reported in The Wall Street
Journal.  In the absence of any listing of the Common Stock on The Nasdaq
National Market or on any established stock exchange, the fair market value of
the Common Stock on a given date shall be determined in good faith by the Board.


8.         Exercise of Option.  Unless a participant withdraws from the Plan as
provided in Section 10 hereof, his or her option for the purchase of shares will
be exercised automatically on the Purchase Date of the Offering Period, and the
maximum whole number of shares subject to such option will be purchased at the
applicable option price with the accumulated Contributions in his or her
account, subject to the limitations in this Plan.  The shares purchased upon
exercise of an option hereunder shall be held in the participant’s account
established under Section 5(c) pursuant to Section 21(c) and Section 21(d).
During his or her lifetime, a participant’s option to purchase shares hereunder
is exercisable only by him or her.


9.         Delivery.  As promptly as practicable after the Purchase Date of each
Offering Period, the Company shall arrange the delivery by direct deposit into
the account established for each participant under Section 5(c), the shares
purchased upon exercise of his or her option.  Any cash remaining to the credit
of a participant’s account under the Plan after a purchase by him or her of
shares on the Purchase Date, other than amounts representing fractional shares,
will be returned to him or her as soon as practicable.  Amounts representing
fractional shares will be carried forward for use in subsequent purchases.


10.        Voluntary Withdrawal; Termination of Employment.


a)        A participant may withdraw from an Offering Period all but not less
than all the Contributions credited to his or her account under the Plan at any
time prior to five (5) business days prior to the Purchase Date of the Offering
Period by completing a Company approved notice of withdrawal.  All of the
participant’s Contributions credited to his or her account will be paid to him
or her as soon as practicable after the end of such Offering Period and his or
her option of the current period will be automatically terminated, and no
further Contributions for the purchase of shares will be made during the
Participation Period.  Payroll deductions shall not resume at the beginning of
the succeeding Participation Period unless the participant delivers to the
Company a new subscription agreement in accordance with this Plan.


b)        A participant’s withdrawal from an offering will not have any effect
upon his or her eligibility to participate in a succeeding Participation Period
or in any similar plan which may hereafter be adopted by the Company.


c)        Upon a participant’s ceasing to be an Employee prior to the Purchase
Date of an Offering Period for any reason, including retirement or death, the
Contributions credited to his or her account and not yet applied to the purchase
of shares will be returned to him or her, or, in the case of his or her death,
to the person or persons entitled thereto under Section 14, and his or her
option will be automatically terminated, provided that if the Company does not
learn of such death more than five (5) business days prior to the Purchase Date,
payroll deductions credited to the participant’s account may be applied to the
purchase of shares under the Plan on such Purchase Date.


d)        In the event an Employee’s salary grade level is elevated or title or
position is changed so as to make an Employee a “senior executive” of the
Company during the Offering Period in which the Employee is a participant, he or
she will be deemed to have elected to withdraw from the Plan and Contributions
credited to his or her account will be returned to him or her and his or her
option terminated.


11.        Interest.   No interest shall accrue on the Contributions of a
participant in the Plan.


12.        Stock.


a)      The maximum number of shares of the Company’s Common Stock which shall
be made available for purchase under the Plan shall be 1,000,000 shares
(adjusted for stock dividends in June 2001 and June 2005), subject to further
adjustment upon changes in capitalization of the Company as provided in Section
18 hereof.  These shares may be newly issued or may be purchased for the Plan on
the open market or from private sources.  If the total number of shares which
would otherwise be subject to options granted pursuant to Section 7(a) on the
Offering Date of an Offering Period exceeds the number of shares then available
under the Plan (after deduction of all shares for which options have been
exercised or are then outstanding), the Company shall make a pro rata allocation
of the shares remaining available for option grant in as uniform a manner as
shall be practicable and as it shall determine to be equitable.  In such event,
the Company shall give written notice of such reduction of the number of shares
subject to the option to each Employee affected thereby and shall similarly
reduce the rate of Contributions, if necessary.
 
b)      The participant will have no interest or voting right in shares covered
by his or her option until such option has been exercised.


c)      Shares to be delivered to a participant under the Plan will be
registered in the name of the participant or in the “Street Name” of a Company
approved broker, subject to Section 21 hereof.


13.       Administration.  The Board, or a committee named by the Board, shall
supervise and administer the Plan and shall have full power to adopt, amend and
rescind any rules deemed desirable and appropriate for the administration of the
Plan and not inconsistent with the Plan, to construe and interpret the Plan, and
to make all other determinations necessary or advisable for the administration
of the Plan.  The composition of the committee shall be in accordance with the
requirements to obtain or retain any available exemption from the operation of
Section 16(b) of the Exchange Act pursuant to Rule 16b-3 promulgated
thereunder.  To aid in the administration of the Plan, the Board or the
committee may appoint a Plan administrator and allocate to it certain limited
responsibilities to carry out the directives of the Board or the committee in
all phases of the administration of the Plan.


14.       Designation of Beneficiary.


a)        A participant may file a written designation of a beneficiary who is
to receive shares and cash, if any, from the participant’s account under the
Plan in the event of such participant’s death subsequent to the end of an
Offering Period but prior to delivery to him or her of such shares and cash.  In
addition, a participant may file a written designation of a beneficiary who is
to receive any cash from the participant’s account under the Plan in the event
of such participant’s death prior to the Purchase Date of an Offering Period. 
If a participant is married and the designated beneficiary is not the spouse,
spousal consent shall be required for such designation to be effective.


b)        Such designation of beneficiary may be changed by the participant (and
his or her spouse, if any) at any time by written notice.  In the event of the
death of a participant and in the absence of a beneficiary validly designated
under the Plan who is living at the time of such participant’s death, the
Company shall deliver such shares and/or cash to the executor or administrator
of the estate of the participant, or if no such executor or administrator has
been appointed (to the knowledge of the Company), the Company, in its
discretion, may deliver such shares and/or cash to the spouse or to any one or
more dependents or relatives of the participant, or if no spouse, dependent or
relative is known to the Company, then to such other person as the Company may
designate.


15.       Transferability.  Neither Contributions credited to a participant’s
account nor any rights with regard to the exercise of an option or to receive
shares under the Plan may be assigned, transferred, pledged or otherwise
disposed of in any way (other than by will, the laws of descent and
distribution, or as provided in Section 14 hereof) by the participant.  Any such
attempt at assignment, transfer, pledge or other disposition shall be without
effect, except that the Company may treat such act as election to withdraw all
Contributions in accordance with Section 10 hereof.


16.       Use of Funds.  All Contributions received or held by the Company under
the Plan may be used by the Company for any corporate purpose, and the Company
shall not be obligated to segregate such Contributions.


17.       Reports.  Individual accounts will be maintained for each participant
in the Plan. Statements of account will be given to participating Employees
promptly following the Purchase Date, which statements will set forth the amount
of Contributions, the per share purchase price, the number of shares purchased,
the remaining cash balance, if any, and the dividends received, if any, for the
period covered.


18.       Adjustments Upon Changes in Capitalization; Corporate Transactions.


a)        Changes in Capitalization.  Subject to any required action by the
stockholders of the Company, the number of shares of Common Stock covered by
each option under the Plan which has not yet been exercised and the number of
shares of Common Stock which have been authorized for issuance under the Plan
but have not yet been placed under option (collectively, the “Reserves”), as
well as the price per share of Common Stock covered by each option under the
Plan which has not yet been exercised, shall be appropriately adjusted for any
changes in the Common Stock resulting from a stock split, reverse stock split,
stock dividend, combination or reclassification of the Common Stock, or any
similar changes in the Company’s capitalization.  Such adjustment shall be made
by the Board or the committee administering this Plan, whose determination in
that respect shall be final, binding and conclusive.  Except as expressly
provided herein, no issue by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of shares of Common Stock subject to an option.


b)        Corporate Transactions.  In the event of the proposed dissolution or
liquidation of the Company, the Offering Period will terminate immediately prior
to the consummation of such proposed action, unless otherwise provided by the
Board.  In the event of a proposed sale of all or substantially all of the
assets of the Company, or the merger of the Company into another corporation,
each option under the Plan shall be assumed or an equivalent option shall be
substituted by such successor corporation or a parent or subsidiary of such
successor corporation, unless the Board determines, in the exercise of its sole
discretion and in lieu of such assumption or substitution, to shorten the
Offering Period then in progress by setting a new Purchase Date (the “New
Purchase Date”).  If the Board shortens the Offering Period then in progress in
lieu of assumption or substitution in the event of a merger or sale of assets,
the Board shall notify each participant in writing, at least ten (10) days prior
to the New Purchase Date, that the Purchase Date for his or her option has been
changed to the New Purchase Date and that his or her option will be exercised
automatically on the New Purchase Date, unless prior to such date he or she has
withdrawn from the Offering Period as provided in Section 10 hereof.  For
purposes of this paragraph, an option granted under the Plan shall be deemed to
have been assumed or substituted if, following the sale of assets or merger, the
option confers the right to purchase, for each share of Common Stock subject to
the option immediately prior to the sale of assets or merger, the consideration
(whether stock, cash or other securities or property) received in the sale of
assets or merger by holders of Common Stock for each share of Common Stock held
on the effective date of the transaction (and if such holders were offered a
choice of consideration, the type of consideration chosen by the holders of the
majority of the outstanding shares of Common Stock); provided, however, that if
such consideration received in the sale of assets or merger was not solely
common stock of the successor corporation or its parent (as defined in Section
424(e) of the Code), the Board may, with the consent of the successor
corporation and the participant, provide for the consideration to be received
upon exercise of the option to be solely common stock of the successor
corporation or its parent equal in fair market value to the per share
consideration received by holders of Common Stock in the sale of assets or
merger.


19.       Amendment or Termination.


a)        The Board may at any time terminate or amend the Plan. Except as
provided in Section 19, no such termination may affect options previously
granted, nor may an amendment make any change in any option theretofore granted
which adversely affects the rights of any participant; provided, that no shares
may be issued or sold pursuant to any amendment increasing the maximum number of
shares issuable under the Plan unless the stockholders of the Company have
approved the amendment within 12 months of its adoption by the Board.  If such
stockholder approval is not obtained within such 12-month period, the amendment
shall be void and of no force or effect and the amounts withheld from Employees
with respect to such increased shares shall be returned to them.  In addition,
to the extent necessary to comply with Rule 16b-3 under the Exchange Act, or
under Section 423 of the Code (or any successor rule or provision or any
applicable law or regulation), the Company shall obtain stockholder approval in
such a manner and to such a degree as so required.


b)        Without stockholder approval and without regard to whether any
participant rights may be considered to have been adversely affected, the Board
(or its committee) shall be entitled to change the Offering Periods and Purchase
Periods, limit the frequency and/or number of changes in the amount withheld
during an Offering Period, establish the exchange ratio applicable to amounts
withheld in currency other than U.S. dollars, permit payroll withholding in
excess of the amount designated by a participant in order to adjust for delays
or mistakes in the Company’s processing of properly completed withholding
elections, establish reasonable waiting and adjustment periods and/or accounting
and crediting procedures to ensure that amounts applied toward the purchase of
Common Stock for each participant properly correspond with amounts withheld from
the participant’s Compensation, and establish such other limitations or
procedures as the Board (or its committee) determines in its sole discretion as
advisable which are consistent with the Plan.


20.       Notices.  All notices or other communications by a participant to the
Company under or in connection with the Plan shall be deemed to have been duly
given when received in the form specified by the Company at the location, or by
the person, designated by the Company for the receipt thereof.


21.       Conditions Upon Issuance of Shares.


a)        Shares shall not be issued with respect to an option unless the
exercise of such option and the issuance and delivery of such shares pursuant
thereto shall comply with all applicable provisions of law, domestic or foreign,
including, without limitation, the Securities Act of 1933, as amended, the
Exchange Act, the rules and regulations promulgated thereunder, and the
requirements of The Nasdaq National Market or any stock exchange upon which the
shares may then be listed, and shall be further subject to the approval of
counsel for the Company with respect to such compliance.


b)        As a condition of the exercise of an option, the Company may require
the person exercising such option to represent and warrant at the time of any
such exercise that the shares are being purchased only for investment and
without any present intention to sell or distribute such shares if, in the
opinion of counsel for the Company, such a representation is required by any of
the aforementioned applicable provisions of law.


c)        Each participant agrees, by enrolling in the Plan, to promptly give
the Company prior written notice of any withdrawal of shares held in the
participant’s account established under Section 5(c), or any disposition of
shares purchased under the Plan, where such withdrawal or disposition occurs
within two (2) years after the date of grant of the option pursuant to which
such shares were purchased, provided that any such withdrawal or disposition
shall be subject to Section 21(d).


d)        Prior to the participant’s termination of employment with the Company,
a participant may withdraw some or all of the whole shares of Common Stock held
in the participant’s account established under Section 5(c), provided that,
unless the Board or the committee administering the Plan otherwise permits in
its sole discretion, each participant agrees, by enrolling in the Plan, that he
or she may not withdraw any shares of Common Stock purchased under the Plan
until six (6) months have expired following the Purchase Date on which such
shares were purchased.


22.       Term of Plan; Effective Date.  The Plan became effective upon its
adoption by the Board on November 24, 1998, subject to its approval by the
stockholders of the Company which was obtained May 26, 1999.  It shall continue
in effect for a term of ten (10) years from November 24, 1998 unless sooner
terminated under Section 19 hereof.


23.       Additional Restrictions of Rule 16b-3.  The terms and conditions of
options granted hereunder to, and the purchase of shares by, persons subject to
Section 16 of the Exchange Act shall comply with the applicable provisions of
Rule 16b-3.  This plan shall be deemed to contain, and such options shall
contain, and the shares issued upon exercise thereof shall be subject to, such
additional conditions and restrictions as may be required by Rule 16b-3 to
qualify for the maximum exemption from Section 16 of the Exchange Act with
respect to Plan transactions.